Van Kirk, J.:
The charge of the court was fair and clear and no exceptions thereto were taken by appellant. The court and jury saw and heard the witnesses; they had every opportunity and means on which to determine the credibility of each. There was evidence justifying findings as follows: That Mrs. Cronk employed the plaintiff and gave it the exclusive right to sell this property; that plaintiff first brought the matter to the attention of the purchasers and was the means of bringing the seller and purchasers together," *249that the plaintiff was the procuring cause of the sale; that plaintiff named the purchasers to Mrs. Cronk after it was given the exclusive right to sell the hotel and before the sale to those purchasers was made; that Mrs. Cronk received the price and the terms at and under which she authorized plaintiff to sell it; that the defendant first learned that the property was for sale and that these purchasers might buy the property from Mr. Metzger and was informed at that time that the property was in the hands of plaintiff for sale; that the defendant took advantage of this information and was able to close the deal; that he induced the purchasers to deal through him by dividing his commissions.
The rule governing here is well stated in the headnote in Lloyd v. Matthews (51 N. Y. 124): “ To entitle a real estate broker to compensation, it is sufficient that a sale is effected through' his agency as its procuring cause; and if his communications with the purchaser are the means of bringing him and the owner together, and the sale results in consequence, the compensation is earned, although the broker does not negotiate and is not present at the sale.” In Travis v. Bowron (138 App. Div. 554, 556) it is said: “ When a broker calls the attention of a prospective purchaser to property which he has been authorized to offer for sale, and communicates that fact and the name of such purchaser to the owner, the owner cannot defeat the broker’s claims to commission by taking up and completing the negotiations himself, unless before so doing he in good faith terminates the contract of employment.” The contract of employment with this plaintiff was at no time terminated by the vendor. Under the circumstances here plaintiff’s right to commissions was not defeated because the negotiations were completed through another broker. (Winslow v. Day, 192 App. Div. 834, 836.)
The judgment should be affirmed, with costs.
Judgment and order unanimously affirmed, with costs.